70 F.3d 1260
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard BAGLEY, Plaintiff-Appellant,v.CITY of Durham Police Department, Defendant-Appellee.
No. 95-6937.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  December 5, 1995.

Bernard Bagley, Appellant Pro Se.  Joel Miller Craig, Newsom, Graham, Hedrick & Kennon, P.A., Durham, NC, for Appellee.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Bagley v. Durham Police Dep't, No. CA-94-277-1 (M.D.N.C. May 23, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED